Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  no such claim limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a film forming gas supply device, which includes the claimed structure of a film forming gas supply pipe and a film forming gas supply source; an excitation device which includes the claimed structure of a discharge electrode, a film non-forming gas supply pipe and a film non-forming gas supply source; a holding device/holding member including the claimed structure comprising a tubular part (wherein tubular imparts structure); exhaust member including the claimed structure of an exhaust pipe; and a shielding member including the claimed structure of plate shaped members (wherein plate-shaped imparts structure).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent Pub. No. 5055845 to Iwanaga et al. in view of U.S. Patent No. 3,460,510 to Currin.   
Regarding claims 1 and 11:  Iwanaga et al. discloses a film forming apparatus substantially as claimed and comprising:  a reaction vessel (Fig. 1, 12) that has film forming target member (40) disposed therein and is capable of depositing a film having an element contained in a film forming gas as a constituent element on the film forming target member disposed therein, utilizing excitation and decomposition of a the film forming gas supplied thereto and that has a reaction active region (44) where the forming gas is capable of being excited and decomposed, and a reaction inactive region (48) that is a region continuous with the reaction active region; a film forming gas supply device comprising: a film forming gas supply pipe (24) and a film forming gas supply source (49) that supplies the film forming gas to the reaction inactive region within the reaction vessel; and excitation device comprising:  a discharge electrode (20), a film non-forming gas supply pipe (22) and a film non-forming gas supply source that is capable of exciting and decomposing the film forming gas in the reaction vessel: a holding device/holding member/tubular part (18) is capable of holding the film forming target member, and a drive unit (30) that is capable of driving the holding device/holding member/tubular part between the reaction inactive region and the reaction active region and capable of repeatedly moving the film forming target member and capable  of supplying the film forming gas from the reaction inactive region to the reaction active region together with the movement of the film forming target member; and an exhaust member comprising an exhaust pipe (14) that is provided within the reaction vessel and capable of exhausting gas in the reaction vessel and that is capable of exhausting gas in the reaction vessel that has passed through or over at least one of an interior or a side face of the film forming target member held by the holding device/holding member/tubular part.  See Figure 1 and accompanying text of In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Iwanaga et al. disclose the apparatus substantially as claimed and as described above.  Additionally, as can be seen in the figures various substrates may be processed by the apparatus of Iwanaga et al.
However, Iwanaga et al. fail to disclose the holding device/holding member/tubular part is provided to be interposed between a film forming gas supply port of the film forming gas supply device and the exhaust member and is a net-like body through which gas in the reaction vessel passes from a net-like outer peripheral face side of the tubular part to the exhaust chamber, and the film forming target member is held on the net-like outer peripheral surface.
Nevertheless, alternative methods and positions for exhausting a gas are known.  For example, in a similar film forming apparatus with rotating film forming target members, Currin discloses the provision of an exhaust pipe (volume 38 and surface that bound), wherein a holding device/tubular part/net-like body (outward facing surface of 31) is provided to be interposed between a film forming gas supply port (27 and 29) of a film forming gas supply device and the exhaust member and is a net-like body through which gas in the reaction vessel passes from a net-like outer peripheral face side of the tubular part to the exhaust chamber, and the film forming target member is held on the net-like outer peripheral surface through which the gas in the reaction vessel passes for the purpose of discharging gas from the apparatus (see, e.g., Figs. 1-3 and column 2, row 21 through column 3, row 65).
Examiner also notes the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The courts have also ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have alternatively provided the holding device/holding member/tubular part of Iwanaga et al. for holding a film forming target member on a net-like outer peripheral face, as a net-like body interposed between a film forming gas supply port of the film forming gas supply device and the exhaust member through which the gas is in the reaction vessel passes from a net-like outer peripheral face side of the tubular part to the exhaust member in order to provide an alternative means for discharging gas from the apparatus as taught by Currin et al.

With respect to claim 2, the apparatus of Iwanaga et al. may further comprise a shielding member comprising a plate shaped members (26) that is provided within the reaction vessel and capable of shielding at least a portion between the reaction active region and the reaction inactive region.  See Figure 1 and accompanying text of translation.
With respect to claim 3, in modified Iwanaga et al., the film forming target member held by the holding member is provided between a film forming gas supply port (24A) of the film forming gas supply device and the exhaust member.  See Figures.
With respect to claim 4, in modified Iwanaga et al., the film forming target member held by the holding member may be provided between the reaction active region within the reaction vessel and the exhaust member.  See figures.  Also, Examiner again notes with respect to intended use, (e.g. steps with respect to reaction inactivity and activity, the courts have ruled the following:  claims directed to In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claims 5 and 6, in modified Iwanaga et al. as described above, the holding member is a member that is provided to be interposed between a film forming gas supply port (24A) of the film forming gas supply device (or the reaction active region within the reaction vessel) and the exhaust member and has an opening part (37) through which the gas in the reaction vessel passes.  See above.
With respect to claim 8, in modified Iwanaga et al., the exhaust member is provided on an inner peripheral face side of the tubular part serving as the holding member.
With respect to claims 9-10, which are drawn to the article worked upon by the apparatus, Examiner notes that the courts have ruled the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive or they are moot based on the modified rejections above that address the amended claims.  
No rejection or argument has been made by the Examiner that Iwanaga et al. discloses “the tubular part is a net-like body through which the  in the reaction vessel passes from a net-like outer perioheral surface of the tubular part to the exhaust member” and/or “the film forming target member is held on the net-like outer peripheral surface” or similar.  Thus, no response thereto is provided here.
Regarding Currin et al., Examiner notes that Applicant’s claims require “a net-like [emphasis added] outer peripheral surface”, implying it is not necessarily a “net” but something like a net, for example a structure performing the same function, and that para. 46 describes that the net-like body may be “… a metal plate subjected to meshing, or the like [emphasis added]”, wherein “meshing” has been interpreted as providing perforations, and “or the like” has been interpreted to imply that other functional equivalents are envisioned and acceptable.  Applicant is invited to provide further clarification.
Applicant is invited to further clarify the remark and any associated claim limitation with respect to “Further, the slice 36 is disposed on the recess 34 and does not cover the aperture 37”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARLA A MOORE/Primary Examiner, Art Unit 1716